Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1, 3, 6, 8, 10, 11, 14, 15 and 48-55 are pending in a response of 06/29/2021.
The Examiner contacted Applicant’s representative Jonathan M. Cousin on 09/02/2021 to discuss the allowability of this case. During the discussions, both parties agreed to amend claim 1, 15 and 50 to expedite the allowability of this case as noted in the below Examiner’s Amendment section. 
As a result, claims 1, 3, 6, 8, 10, 11, 14, 15 and 48-55 are now allowable and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 

Withdrawn rejections:
Applicant's Response including amendments/arguments filed 06/29/2021 is acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
In particular, by way of Applicants’ Amendment, the 112(d) and 103 rejections have been withdrawn. 


EXAMINER’S AMENDMENT
With respect to the proposed claims, an Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in an interview with Jonathan M. Cousin on 09/02/2021.

Claim 1 
“sodium EDTA” in the last third line has been deleted and replaced with: --- disodium EDTA ---. 

Claim 15
“when ascorbic acid” in line 1 has been deleted and replaced with --- when the ascorbic acid ---. 

Claim 50
“wherein the surfactant” in line 1 has been deleted and replaced with --- wherein the non-ionic surfactant ---. 


Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art including the applied reference Kottayil does not disclose or suggest the claimed combination of cannabinoid, specific species of isotonic agent, non-ionic surfactant, stability enhancer with ranges thereof, along with osmolality and storage stability. Kottayi fails to teach such specific combination of the elements and their amounts as instantly claimed. In particular, Kottayi teaches using e.g., NaCl as the tonicity agent and the present application discloses NaCl showed the poorest stability and higher amount of impurities ([0078] and Tables 4-5 – comparative formulation 12 of the instant publication) and the combination of all the claimed elements showed better solubility and less impurities as compared to other tested solution (see e.g., Tables 4-7). Accordingly, it would be hindsight, after exhausting all the other rationales to combine, to select the components and arrange them as applicant has claimed. In this regard, please see case law stating that "[A] patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). All compositions are made of the same substances, retaining their fixed chemical properties. But the elements are capable of an infinity of permutations, and the selection of that group which proves serviceable to a given need may require a high degree of originality. It is that act of selection which is the invention;....B.G. Corp. v. Walter Kidde & Co., Inc., 79 F.2d 20, 21-22 (2d Cir. 1935). 

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1, 3, 6, 8, 10. 11, 14, 15 and 48-55 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KYUNG S CHANG/Primary Examiner, Art Unit 1613